internal_revenue_service department of the treasury washington dc index numbers person to contact telephone number refer reply to cc dom it a plr-114550-98 date deg p38 79f attn legend s sec_2 date date date dear mr this ruling is in reply to the letter and enclosures filed by your authorized representative requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations for p inventory_method which is ending date sec_301_9100-3 to file form_970 application to use lifo to be effective for the tax_year this request is made in accordance with p obtained the operating a business and named it in its tax_year ending date assets including the inventory of in its tax_year ending date including the inventory of another business and named it the businesses were obtained via distributions under sec_301 of the internal_revenue_code from two wholly owned subsidiaries of both subsidiaries had accounted for their inventories using the upon last-in_first-out lifo inventory_method of accounting receiving the inventories p continued to use the lifo inventory_method for and dollar_figure s p obtained the operating_assets to formally elect the lifo p filed form_970 sec_2 p inventory_method of accounting for for the tax_year ending date to elect the lifo inventory method for sec_2 however p did not file form_970 in date an accounting firm discovered that p had failed to file a form_970 for dollar_figure subsequently this ruling_request was filed sec_472 provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that of the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as the close of which the method is first to be used its election to use such inventory_method be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner the statement shall a statement of under- sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory g election under all subtitles of the code except subtitles e and i provided that the taxpayer acted reasonably and in good h the faith and granting relief will not prejudice the interest of sec_301_9100-1 defines a regulatory election government an election whose due_date is prescribed by a regulation as published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections sec_301_9100-2 do not apply to provisions of sec_301_9100-3 may apply if the provisions of a taxpayer's situation the sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an it also sets extension of time to make a regulatory election forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith in requesting the extension and whether granting relief would prejudice the interests of the government the under sec_301_9100-3 i a taxpayer that applies for however pursuant to relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith sec_301_9100-3 a taxpayer will not be considered to have acted reasonably or in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has’ been or could be imposed under sec_6662 and the new position requires or permits an election for which relief is requested or if the taxpayer was fully informed in all material respects of the required election and related tax consequences but the taxpayer chose not to make it considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief furthermore a taxpayer will not be sec_301_9100-3 i provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all years affected by the election than the taxpayer would have had if the election had been timely made taking into account the likewise if the tax consequences of more time_value_of_money than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of sec_301 a ruling granting relief under the information and representations furnished establish that p has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government is hereby granted for p to file form_970 on behalf of tax_year ending date days from the date of this ruling this ruling to the form_970 when it for the this extension shall be for a period of accordingly an extension of time please attach a copy of is filed sec_2 no opinion is expressed as to the application of any other it should be understood that this ruling provisions of the code or the regulations which may be applicable to the transaction only addresses the request to extend the time period for filing form_970 and does not directly or indirectly approve sec_2's overall use of the lifo_method to be made by the district_director in connection with an examination of p's income_tax returns regarding whether or not the transfers in the tax years ending date sec_1 and qualify under sec_301 furthermore no opinion is expressed this determination is see sec_301_9100-1 a pursuant to a power_of_attorney on file in this office a copy of this ruling is being sent to p's authorized representative named therein this ruling is directed only to p sec_6110 provides that it may not be used or cited as precedent sincerely yours jody j brewster assistant chief_counsel income_tax and accounting by oie cus irwin a leib deputy assistant chief_counsel ‘
